Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (cl 1-12) and Species 2 (Figure 7) in the reply filed on 2/24/22 is acknowledged.  The traversal is on the ground(s) that “the requirement for an election of species based on Applicant’s figures and not the claims is improper”.  This is not found persuasive because there is no requirement that particular reasons for the independence and distinctness be given for each claim. As stated in the restriction, the species (including the claims) are independent and distinct due to their distinct arrangement and structure of the probe and barb (e.g. spring loaded arms, rotating, beveled, actively actuated arms). The figures show the different arrangements and structures, and the claims include the different arrangements and structures. For example, claims 4-5 are drawn to Species 3, Fig 10A-10B and claims 10-12 are drawn to Species 4, Fig 14A-14B. Therefore, the claimed subject matter was considered, and the basis of the restriction was as stated and proper. It is further noted that Applicant has identified which claims are drawn to the non-elected species, and thus, it is clear which claims are associated with which figures.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0131081 (Maalioune) in view of US 2015/0121895 (Suciu) and US 2011/0014044 (Vauchel).
Regarding claim 1, Maalioune teaches a thrust reverser tertiary lock apparatus (Fig 1; abstract, para 12, 35-36, 46; tertiary lock 13 connecting thrust reverser door 5 and fixed structure), an aircraft engine frame (para 12, 38, claim 1; fixed nacelle structure) and a thrust reverser transcowl slider or door (4, 5).
Maalioune fails to teach a probe affixed to the aircraft engine frame and comprising a shaft having a barb at a first end and configurable to a first configuration and a second configuration; and a receiver affixed to the thrust reverser transcowl slider or door configured to accommodate the barb and comprising an end wall having an aperture defined therein, the aperture shaped to permit escapement of the barb in the first configuration and prevent escapement of the barb in the second configuration. However, Suciu teaches that a lock may comprise a shaft having a barb affixed a frame and a receiver affixed to a transcowl slider or door (para 71-72, Fig 3A-3C; pin/shaft/barb 64 may be affixed to frame 52 and receiver 74/76 may be affixed to the sliding cowl 56/14). Vauchel teaches that locks may comprise a probe with a shaft having a barb at a first end and configurable to a first configuration and a second configuration (Fig 7-8, para 70-73; shaft 50, barb 52 rotatable between first configuration in Fig 7 and second configuration in Fig 8) and a receiver configured to 
Regarding claim 2-3, 6, Maalioune in view of Vauchel and Suciu further teaches a rotary actuator configured to rotate the barb about an axis, wherein the barb is .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741